ORDER
ZLAKET, Chief Justice.
After hearing oral argument and considering further the pleadings filed, it appears to the Court that the grant of review was improvident. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the Petition for Review is denied.
IT IS FURTHER ORDERED that the Court of Appeals Opinion shall not be published, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.
Chief Justice ZLAKET and Justice FELDMAN dissent from the order denying review.